


LIMITED CONSENT AND MODIFICATION






September 9, 2011


Ameron International Corporation
245 South Los Robles Avenue
Pasadena, California 91101-3638


Re: Limited Consent and Modification
Ladies and Gentlemen:
This Limited Consent and Modification (this “Consent”) is entered into by and
between Ameron (Pte) Ltd. (the “Company”), the Parent Guarantor and each of the
Subsidiary Guarantors, on the one hand, and The Prudential Insurance Company of
America (“Prudential”), on the other hand.
1.    Background. The Company and Prudential are party to that certain Note
Purchase Agreement, dated as of November 25, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Note Agreement”).
Capitalized terms not defined herein shall have the meanings given to such terms
in the Note Agreement.
2.    Limited Consents. At the request of the Company, the Required Holders
hereby consent, effective as of June 30, 2011, to the Parent Guarantor's
entering into a merger agreement (the “Merger Agreement”) with National Oilwell
Varco, Inc. pursuant to which National Oilwell Varco, Inc. will acquire (whether
by merger or otherwise) substantially all of the Capital Stock of the Parent
Guarantor. Notwithstanding the foregoing, it is understood and agreed that the
consummation of such merger or acquisition contemplated by the Merger Agreement
shall constitute a Change of Control and result in an immediate Event of
Default.
In addition, at the request of the Company, the Required Holders hereby consent
to the prepayment in full of the Notes on not less than 3 Business Days' prior
written notice, notwithstanding the reference to “30 days” in Section 8.2 of the
Note Agreement, provided that such prepayment shall otherwise comply with the
requirements of Section 8.2 of the Note Agreement.
Each of the consents contained herein is a one-time consent and is expressly
limited to the purposes and matters set forth herein. Nothing contained herein
shall constitute a waiver or modification of any other rights or remedies any
holder of Notes may have under any Note Document or applicable law.
3.    Amendment. Section 8.11(a) of the Credit Agreement (including all defined
terms applicable thereto as set forth in the Credit Agreement), upon giving
effect to the amendments provided for in the Tenth Amendment, is hereby
incorporated by reference into the Multiparty Guaranty as Section 13(d)(ii)
thereof (in lieu and in replacement of Section 13(d)(ii) as in effect
immediately prior to such incorporation by reference) as if set forth fully
therein, mutatis mutandis, and such provision (including all defined terms
applicable thereto) may not thereafter be waived, amended or modified under the
Multiparty Guaranty except pursuant to the provisions of Section 16 thereto.
4.    Contingent Amendments. If on November 30, 2011 any amount evidenced by the
Notes remains unpaid and the Merger Agreement has not been duly terminated,
then, effective as of November 30, 2011:




--------------------------------------------------------------------------------




(i)    Section 8.11(b) of the Credit Agreement (including all defined terms
applicable thereto as set forth in the Credit Agreement), as such provision is
in effect on the date hereof, shall be incorporated by reference into the
Multiparty Guaranty as Section 13(d)(i) thereof (in lieu and in replacement of
Section 13(d)(i) as in effect immediately prior to such incorporation by
reference) as if set forth fully therein, mutatis mutandis, and such provision
(including all defined terms applicable thereto) may not thereafter be waived,
amended or modified under the Multiparty Guaranty except pursuant to the
provisions of Section 16 thereto;
(ii)    Section 8.11(c) of the Credit Agreement (including all defined terms
applicable thereto as set forth in the Credit Agreement), as such provision is
in effect on the date hereof, shall be incorporated by reference into the
Multiparty Guaranty as Section 13(d)(iii) thereof (in lieu and in replacement of
Section 13(d)(iii) as in effect immediately prior to such incorporation by
reference) as if set forth fully therein, mutatis mutandis, and such provision
(including all defined terms applicable thereto) may not thereafter be waived,
amended or modified under the Multiparty Guaranty except pursuant to the
provisions of Section 16 thereto; and
(iii)    Section 8.11(d) of the Credit Agreement (including all defined terms
applicable thereto as set forth in the Credit Agreement), as such provision is
in effect on the date hereof, shall be incorporated by reference into the
Multiparty Guaranty as Section 13(d)(iv) thereof (in lieu and in replacement of
Section 13(d)(iv) as in effect immediately prior to such incorporation by
reference) as if set forth fully therein, mutatis mutandis, and such provision
(including all defined terms applicable thereto) may not thereafter be waived,
amended or modified under the Multiparty Guaranty except pursuant to the
provisions of Section 16 thereto.
5.    Conditions to Effectiveness. The limited consents provided in Section 2
hereof shall become effective as of June 30, 2011 upon receipt by Prudential of:
(a) a copy of this Consent duly executed and delivered by the Company, the
Parent Guarantor, the Subsidiary Guarantors and Prudential; (b) a fully and duly
executed and delivered copy of a corresponding consent with respect to the
Credit Agreement, in form and substance satisfactory to Prudential, which
concurrently or previously shall have become effective; and (c) a fully and duly
executed and delivered copy of the Tenth Amendment to Credit Agreement, dated as
of September 30, 2011 (the “Tenth Amendment”), among the Parent Guarantor, the
Subsidiary Guarantors, the Bank Lenders and Bank of America, N.A., as
administrative agent for the Bank Lenders, including, without limitation, the
consent of the requisite Bank Lenders to the transactions effected hereby and
otherwise in form and substance satisfactory to Prudential, which Tenth
Amendment concurrently or previously shall have become effective.
6.    Consent to Tenth Amendment. The Required Holders hereby consent to the
amendment effected in Section 1(a) of the Tenth Amendment.
7.    Counterparts. This Consent may be executed in any number of counterparts
(including facsimile or secure electronic format (.pdf) signatures). This
Consent is a Note Document.
8.    Governing Law. This Consent shall be governed by and construed in
accordance with the laws of the State of New York.
[Signature pages follow]




--------------------------------------------------------------------------------




Sincerely,
The Prudential Insurance Company of America
By:
/s/ David Nguyen
Name:
David Nguyen
Title:
Vice President







